FILE COPY




                                   NO. 12-13-00357-CR

                          IN THE COURT OF APPEALS

                 TWELFTH COURT OF APPEALS DISTRICT

                                     TYLER, TEXAS

TOCARRA LOCKETT A/K/A                             §      APPEAL FROM THE 420TH
TOCARRA MCKIND,
APPELLANT
                                                  §      JUDICIAL DISTRICT COURT
V.

THE STATE OF TEXAS,                               §      NACOGDOCHES COUNTY, TEXAS
APPELLEE

                                     PER CURIAM ORDER

        By opinion dated March 25, 2015, this Court reversed the trial court’s judgment of
conviction for unlawful possession of a firearm. Pending before us is Appellant’s motion for
reasonable bail, which he alleges would be a $2,500 surety bond. The State filed a response
requesting that this Court follow Appellant’s recommendation.
        Upon reversal of a conviction, a defendant is entitled to release on reasonable bail,
regardless of the length of the term of imprisonment, pending final determination of the appeal
by the State or defendant on petition for petition for discretionary review. TEX. CODE CRIM.
PROC. ANN. art. 44.04(h) (West 2006). The statute further provides this Court shall determine
the amount of bail if, as here, bail is requested before a petition for discretionary review has been
filed. See id.
        Upon consideration of Appellant’s motion, it appears to the Court that Appellant is
entitled to the relief requested. Accordingly, pursuant to Article 44.04(h), the Court hereby sets
reasonable bail in the amount of $2,500, to be filed with the clerk of the 420th District Court,
conditioned on the sureties being approved by the trial court. See id.
        WITNESS the Honorable James T. Worthen, Chief Justice of the Court of Appeals, 12th
Court of Appeals District of Texas, at Tyler.
                                                                      FILE COPY




       GIVEN UNDER MY HAND AND SEAL OF SAID COURT, at my office this the 9th
day of April 2015, A.D.

                                          CATHY S. LUSK, CLERK
                                          12TH COURT OF APPEALS


                                          By: ________________________________
                                          Katrina McClenny, Chief Deputy Clerk




                                      n